El Juez Asociauo Sr. Wole,
emitió la opinión del tribunal.
En la Corte de Distrito de Guayama, Cayetano Bonilla fué acusado del delito de mutilación. Celebrado el juicio ante un jurado, el acusado fué declarado culpable del delito *367imputado, y fué condenado por -la Corte á la pena de reclusión durante cuatro años en el Presidio, con trabajos forzados y las costas. Contra esta sentencia el demandado interpuso apelación para ante esta Corte, pero no lia presentado nin-gún pliego de excepciones, y no se pronunció argumento oral, ni se presentó alegato escrito ,á su. favor.
Hemos examinado el récord cuidadosamente, y no encon-tramos ningún error em el mismo; por cuya- razón debe con-firmarse la sentencia dictada por la Corte de Distrito de G-ua-yama en la presente causa.

Confimada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, Figueras y MacLeary.